
















                                


Federal Home Loan Bank of Pittsburgh




Supplemental Thrift Plan
Amended and Restated Effective June 26, 2007
Revised September 26, 2007, December 19, 2008, December 18, 2009, and October
26, 2012




    








--------------------------------------------------------------------------------








Table of Contents




Article    Page


Preamble     1


I.    Definitions    2
        
II.    Participation and Vesting    5
        
III.    Deferral Elections; Employee Deferrals; Bank Deferrals    6


IV.    Accounts and Investment Vehicles    8


     V.    Distribution of Benefits    9


VI.    Administration of the Plan    12


VII.    General Provisions    14












































































--------------------------------------------------------------------------------






                                    


Preamble




The Federal Home Loan Bank of Pittsburgh (the "Bank") participates in the
Financial Institutions Thrift Plan (the "Thrift Plan"), a retirement savings
plan qualified under the Internal Revenue Code (the "Code") for employees of the
Federal Home Loan Bank of Pittsburgh. The Thrift Plan permits eligible employees
to elect to reduce and defer a percentage of their compensation, contributing
the same to the Thrift Plan. The Bank matches employee contributions based on
length of service and the amount of employee contributions.


However, as a result of the limitations imposed upon the aggregate amount of
contributions which can be made to the Thrift Plan under Section 415 and other
sections of the Code, such limitations causing a reduction in the benefits
otherwise provided to certain of the Bank's executives, the Bank has adopted
this nonqualified, unfunded Supplemental Thrift Plan (the "Plan"). The purpose
of this Plan is to allow those employees whose benefits under the Thrift Plan
would otherwise be significantly restricted by the terms of the Thrift Plan
itself or the Code to make elective pretax deferrals and to receive the Bank
match relating to such deferrals. Additionally, under the Plan, the Bank will
match 200 percent of such employee's contributions; provided, however, that the
Bank's matching contribution will not exceed the excess of 3 percent of the
employee's compensation (as defined in the Plan) over the Bank's contribution to
the Thrift Plan.






























--------------------------------------------------------------------------------














Article I
Definitions


1.1
"Account" means the book reserve account established and maintained hereunder to
record the contributions deemed to be made by the Participant and the Bank, as
well as the increase in value attributable to the earnings thereon, all as
described hereafter.



1.2
“Bank" means the Federal Home Loan Bank of Pittsburgh.



1.3
“Bank Deferral" means an amount allocated by the Bank to a Participant's Account
pursuant to Section 3.3.



1.4
"Beneficiary" means the person or persons designated by a Participant under the
provisions of this Supplemental Thrift Plan to receive his/her benefits in the
event of his/her death prior to receipt of all benefits hereunder. If no person
is designated by a Participant or the designated person or persons do not
survive the Participant, the Participant's Beneficiary shall be his/her estate.
If a Beneficiary who is receiving payments from a Participant's Account dies
before the entire Account has been distributed, the remaining payments shall be
made to the Beneficiary's estate.



1.5
"Board" or "Board of Directors" means the Board of Directors of the Federal Home
Loan Bank of Pittsburgh.



1.6
“Code” means the Internal Revenue Code of 1986, as amended from time to time.



1.7
"Compensation" means annual base salary plus incentive compensation. Provided
that, as to any incentive compensation award under an incentive plan adopted by
the Bank and in effect from time to time the amount that is included in
“Compensation” shall not exceed the following (expressed as a percentage of
Participant's base salary): 1) President and CEO-50%; 2) other executive
committee members-37.50%; and 3) other Participants-30%.



1.8
"Deferral Election" means a Participant's irrevocable election to defer a
portion of his/her Compensation.



1.9
"Deferral Period" means the period commencing with the date a Deferred Amount is
first credited to a Participant's Account and continuing until payment of the
final installment of a Participant's Deferred Amount.



1.10
"Deferred Amount" means the sum of all amounts deferred pursuant to a
Participant's Deferral Election, plus the Bank match, plus investment earnings
thereon, plus any increments thereof credited to the Participant's Account, less
any benefit payments made from the Participant's Account.



1.11
"Disability" means with respect to eligibility for payment of a Participant's
vested benefit under the Plan through December 31, 2004, a Participant's total
or partial disability as determined by the Thrift Plan in accordance with the
Thrift Plan in effect at October 3, 2004. With respect to eligibility for
payment of a Participant's vested benefit amounts under the Plan after December
31, 2004, “Disability” means that the Participant is: a) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; b) by reason of any
medically determinable physical or mental impairment, which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Bank; or c) determined to be totally disabled by the Social Security
Administration.





--------------------------------------------------------------------------------






1.12
"Effective Date" means January 1, 1991.



1.13
"Employee Deferral" means an amount deferred by a Participant under the Plan.



1.14
"Governance, Public Policy, and Human Resources Committee" means the Governance
Committee of the Board including any successor Board Committee as shall be
designated by the Board from time to time as having responsibility for Bank
compensation and benefits programs.



1.15
"Participant" means an executive or other key employee who has been recommended
by the President, and confirmed by the Board, as eligible to participate in the
Plan.



1.16
"Plan Administrator" means such officer(s) or manager of the Bank who has been
appointed by the Governance Committee to administer the Plan as set forth in
Section 6.1 of the Plan. The Human Resources Director (and any successor) shall
serve as the Plan Administrator unless the Board shall appoint another Bank
officer(s) or manager.



1.17    “Deferred Incentive Award” means that portion of a Participant's award
under a Bank incentive plan, if any,
that is contingent and subject to payment deferral under the terms of such
incentive plan.


1.18    “Separation from Service” means the Participant's death, retirement, the
time at which the Participant's
services performed for the Bank are permanently reduced to no more than 20
percent of the average level
of services performed by the Participant over the preceding 36-month period, or
other termination of
employment all as set forth in applicable definitions under 26 C.F.R.
1.409A-1(h) and related and
successor regulations as may be in effect from time to time.


1.19    “Unforeseeable Emergency” means: a) a severe financial hardship to a
Participant resulting from an illness
or accident of: (i) the Participant; (ii) the Participant's spouse; (iii) the
Participant's dependent as defined in
Code Section 152(a)); or (iv) if the Participant is already receiving payments
under the Supplemental Thrift
Plan, a severe financial hardship resulting from illness or accident of the
Beneficiary; b) loss of the
Participant's property due to casualty; or c) other similar extraordinary and
unforeseeable circumstances
arising as a result of events beyond the control of the Participant.




--------------------------------------------------------------------------------






Article II
Participation and Vesting




2.1
Eligibility to Participate. A Participant shall become eligible for Plan
participation on the later of the first day of the calendar month coincident
with or next following the date his/her participation is approved by the Board
or the Effective Date. Once selected as a Participant, the Participant shall
continue as a Participant until the Board determines otherwise. No Participant
shall have the right to continue as a Participant in the Plan.



Upon designation as a Participant, each Participant will be given a copy of the
Plan. Upon becoming eligible to participate in the Plan, a Participant shall
have the option to make a Deferral Election to defer a portion of his/her annual
Compensation.


2.2
Termination of Participation. No further Employee Deferrals or Bank Deferrals
shall occur with respect to a Participant after the Participant's employment
with the Bank terminates. However, until the amounts in a Participant's Account
are fully paid out to the Participant and/or his/her Beneficiary, the
Participant's Account shall continue to be notionally invested as provided in
Section 4.2, and the Participant (or his/her Beneficiary) shall continue to have
the right to change such investments by written notice (which includes
electronic notice and in the form prescribed by the Plan Administrator) to the
Plan Administrator. Once a Participant's Account has been fully paid out, such
Participant shall cease to be a Participant in the Plan and neither the
Participant nor his/her Beneficiary shall have any further rights hereunder.



2.3    Vesting. All benefits under the Plan are fully vested at all times
subject only to Forfeiture for Cause as
defined in Section 7.6. For all purposes of the Plan, earnings with respect to
amounts in a Participant's
Account which were vested as of December 31, 2004 (and earnings on such
earnings) shall be deemed to
have been vested as of December 31, 2004 and all other earnings with respect to
amounts in a Participant's
Account shall be deemed not to have been vested as of December 31, 2004.




--------------------------------------------------------------------------------






Article III
Deferral Elections; Employee Deferrals; Bank Deferrals


3.1
Deferral Elections. The Plan Administrator shall provide each Participant with a
form on which to make a Deferral Election within 10 days after such Participant
becomes eligible to participate in the Plan and at least 30 days prior to the
end of each calendar year. Each Participant shall execute and deliver the
Deferral Election to the Plan Administrator no later than the last business day
of each calendar year with respect to Compensation to be earned and amounts
eligible pursuant to the incentive compensation plan to be earned in the
following calendar year excluding any Deferred Incentive Award.



An executive or key employee who becomes eligible to participate during a
calendar year shall have the option to execute a Deferral Election and deliver
it to the Administrator within 30 days of the date he/she becomes eligible to
participate in the Plan. Such election shall apply only to Compensation and
awards under an incentive plan (excluding any Deferred Incentive Award) to be
earned after the date of the delivery of the Deferral Election to the
Administrator and the Bank shall defer such amounts on a prorated basis when
applicable.


The Deferral Election will state the percentage of Compensation and amounts
eligible to be earned pursuant to the incentive plan then in effect which the
Participant elects to defer for the remainder of the first year of his/her
eligibility or for the forthcoming calendar year, as the case may be. In the
case of the deferral of a VIP, TIP (or other incentive plan with a retention
feature) amount, it is expressly agreed that the Deferred Incentive Award
portions of such incentive compensation is not subject to deferral. A Deferral
Election shall be irrevocable for the calendar year (or portion thereof in the
case of the first year of eligibility) for which the deferral is elected unless
an amendment of the Thrift Plan requires a new election by a Participant, and
such a new election is permissible under I.R.C. Section 409A and implementing
regulations. If such an event occurs, the Plan Administrator will communicate in
writing with the Participant to request a new Deferral Election. Notwithstanding
an amendment of the Thrift Plan:


(a)
(i) As to amounts earned in the first calendar year of participation, no
modification of a Deferral Election may be made more than thirty (30) days after
a Participant becomes eligible to participate in the Plan; and (ii) as to
amounts earned in the second and subsequent calendar years of participation, no
modification of a Deferral Election may be made after December 31 of the
calendar year preceding the calendar year in which the amounts are earned; and



(b)
as to amounts in a Participant's Account which are not vested as of December 31,
2004, the last four sentences of Section 5.5 shall apply.



3.2
Employee Deferrals. Once the Participant has made the maximum amount of employee
contributions allowable under the Thrift Plan in a calendar year, additional
amounts shall be deferred under this Plan in accordance with the Participant's
Deferral Election. Amounts deferred under this Plan with respect to any calendar
year may not exceed 80 percent of the sum of the Participant's Compensation and
amounts earned pursuant to the incentive plan then in effect during such
calendar year less the Participant's contributions to the Thrift Plan; provided
that, in no event shall a Participant be able to defer under this Plan any
portion of a Deferred Incentive Award. For this purpose, a Participant's
contributions to the Thrift Plan shall include any after‑tax contributions to
the Thrift Plan by such Participant.



3.3    Bank Deferrals. For each Employee Deferral, the Bank shall allocate a
matching Bank Deferral equal to
200 percent of the Employee Deferral; provided that, Bank Deferrals for each
Participant with respect to
each calendar year shall not exceed the excess of (a) three percent of the
Participant's Compensation over
(b) the Bank's matching contribution to the Thrift Plan.




--------------------------------------------------------------------------------






Article IV
Accounts and Investment Vehicles


4.1
Accounts. The total of the Employee and Bank Deferrals shall be credited monthly
to the applicable Participant Account as the deferred amounts are earned and
shall be recorded on the financial books and records of the Bank as a liability
owed to the Participant.



4.2
Notional Investments. Effective November 1, 2007, all Employee and Bank
Deferrals credited to a Participant's Account will be assumed to be notionally
invested in the investment funds selected by Participant from time to time from
a list provided to the Participant by the Bank (such list is referred to as the
“Eligible Investments”). Such Eligible Investments shall be substantially
similar to the investment choices available under the Thrift Plan from time to
time. Each Participant's notional share in the investment funds shall be
represented by notional units in such funds. Each valuation day the number of
new notional units credited to a Participant in the investment funds will be
determined by dividing the total amount of such Participant's Employee and Bank
Deferrals notionally invested in the investment funds during the month by the
unit value of the investment funds as of the most recent valuation date. The
notional allocations of Employee and Bank Deferrals to the investment funds
shall be as set forth in the investment election forms completed by each
Participant and submitted to the Plan Administrator from time to time. Such
election forms may be submitted in electronic form in accordance with
instructions from the Plan Administrator or, at the option of the Participant in
written form.



4.3    Records. The Plan Administrator shall maintain such records as it deems
necessary to administer this Plan
and shall direct the calculation of amounts in the Participants' Accounts. To
this end, the Plan
Administrator is authorized to use Bank employees, agents or contractors to
calculate the benefits due
hereunder.




--------------------------------------------------------------------------------






Article V
Distribution of Benefits




5.1
Amount of Benefits. A Participant's Account shall be valued as of the last day
of the month preceding each month with respect to which the Participant is
entitled to receive a distribution hereunder, assuming no contributions were
made since the last day of the preceding month. If a contribution was made since
the last day of the preceding month, the amount of such contribution shall be
added to the value determined under the preceding sentence.



5.2
Events Which Trigger Payment of Amounts Vested as of 12/31/04. The amounts in a
Participant's Account which are vested as of December 31, 2004, including all
earnings thereon, shall become payable to him/her pursuant to Section 5.3 as of
the earliest of the date of his/her termination of employment with the Bank,
including termination due to death, his/her Disability, or his/her retirement or
other Separation from Service as defined above. With respect to amounts in a
Participant's Account which are vested as of December 31, 2004, notwithstanding
any deferral election previously made, a Participant may at any time submit a
request, through the Plan Administrator, to the Governance Committee seeking a
distribution of part or all of such amounts for reasons of severe financial
hardship or other reasons as permitted under the provisions of the Thrift Plan
in its form as of October 3, 2004. The Governance Committee may, in its absolute
discretion, grant or refuse any such request. It is the intention of the Board
that hardship and other withdrawals of amounts in a Participant's Account which
are vested as of December 31, 2004 shall be available for the same reasons as
such withdrawals are available from the Thrift Plan (in its form as of October
3, 2004) and that the Participant shall provide such proof and documentation as
is required for hardship and other withdrawals from the Thrift Plan.



5.3
Amounts Vested as of 12/31/04 - Form and Timing of Payment. When a Participant's
Account is payable pursuant to Section 5.2, it shall be paid in a lump sum
within 90 days following the applicable payment event set forth in Section 5.2.
Alternatively, if the Participant has so elected, the Participant's Account
shall be paid in from two to ten annual installments. In the case of installment
payments, the first installment payment shall be made within 90 days of the
applicable payment event set forth in Section 5.2 and each remaining annual
installment shall be paid no later than March 31 of each succeeding year. The
amount of the installment payment to be distributed in each calendar year shall
be the amount calculated by dividing the value of the Participant's Account as
of the immediately preceding month-end by the number of remaining installment
payments, including the one whose value is being calculated. The elections and
any changes to an election which are permitted hereunder will become effective
on the first January 1 which is at least twelve months after the date of the
election. Failure to make an election shall result in a lump sum payment within
90 days of the triggering payment event.



5.4
Events Which Trigger Payment of Amounts Not Vested as of 12/31/04. The amount in
a Participant's Account which is not vested as of December 31, 2004, including
all earnings thereon, shall become payable to him/her pursuant to Section 5.5 as
of the earliest of the date of his/her termination of employment with the Bank
(including retirement or other Separation from Service as defined above),
his/her Disability or his/her death. With respect to amounts in a Participant's
Account which are not vested as of December 31, 2004, notwithstanding any
deferral election previously made, in the event that a Participant suffers an
Unforeseeable Emergency, the Participant may submit a request, through the Plan
Administrator, to the Governance Committee seeking a distribution of part or all
of the amount credited to such Participant's Account. The Governance Committee
may, in its absolute discretion, grant or refuse any such request. The amount of
a distribution that the Bank may make hereunder in response to such a
Participant request shall be limited to the amount needed to satisfy the
Unforeseeable Emergency plus taxes reasonably anticipated as a result of the
distribution. Distributions shall not be allowed to the extent that the
Unforeseeable Emergency may be relieved through reimbursement or compensation by
insurance or otherwise, or by liquidation of a Participant's assets (to the
extent such liquidation would not itself cause a severe financial hardship).





--------------------------------------------------------------------------------






5.5
Amounts Not Vested as of 12/31/04 - Form of Payment. When a Participant's
Account is payable pursuant to Section 5.4, it shall be paid in a lump sum
within 90 days following the applicable payment event set forth in Section 5.4.
Alternatively, if the Participant has so elected, the Participant's Account
shall be paid in from two to ten annual installments. Failure to make an
election at any time shall result in a lump sum payment. Any change in an
installment payment election, from an installment payment election to a lump sum
election or from a lump sum election to an installment payment election
(“Revised Election”) will become effective on the first January 1 which is at
least twelve months after the date of the election. In addition, with respect to
any such Revised Election which changes the timing of any payment, each payment
to be made to the Participant shall be deferred by a date which is at least 5
years after the date on which such payment would have been made; provided that,
for this purpose, a series of installment payments shall be treated as the
entitlement to a single payment on the date of the first payment. A Revised
Election which changes an Existing Election from installment payments to a lump
sum payment shall require that the date of such lump sum payment shall be a date
that is at least 5 years from the date the initial installment payment would
have been made. Notwithstanding the foregoing or any provision in this Plan, a
Revised Election may not cause the impermissible acceleration of any payment,
within the meaning of Internal Revenue Code Section 409A or its implementing
regulations.



5.6
Amounts Not Vested as of 12/31/04 - Timing and Calculation of Installment
Payments. Installment payments under this Plan shall be made as follows: the
first payment shall be made within 90 days of the payment event with each
remaining annual installment paid no later than March 31 of each succeeding
year. The amount of the installment payment to be distributed in each calendar
year shall be the amount calculated by dividing the value of the Participant's
Account as of the immediately preceding month end by the number of remaining
installment payments, including the one whose value is being calculated.



5.7
Amounts Not Vested as of 12/31/04 - Revision of Existing Payment Election Prior
to 12/31/07. The Plan is hereby amended to permit each Participant, on or before
December 31, 2007, to amend his/her current payment election as in effect on
June 25, 2007, covering amounts not vested as of December 31, 2004. Such a
revised payment election shall be referred to as a “Transition Election.”
Provided that such Transition Election does not result in a payment in 2007,
such Transition Election shall become effective upon receipt by the Plan
Administrator and shall not be subject to the terms of Section 5.5. Any
Transition Election shall be subject to the requirements of I.R.S. Notice
2006-79.



Additional Transition Election Prior to 12/31/08: Effective January 1, 2008, the
Plan is hereby amended to permit Participant, on or before December 31, 2008, to
amend his/her current payment election with respect to amounts not vested as of
December 31, 2004. Such revised payment election shall be referred to as the
2008 Transition Election. Provided that such 2008 Transition Election does not
result in a payment in 2008, such 2008 Transition Election shall become
effective upon receipt by the Plan Administrator and shall not be subject to the
terms of Section 5.5. Any 2008 Transition Election shall be subject to the
requirements of I.R.S. Notice 2006-79, as modified by IRS Notice 2007-86.


5.8
Death Benefits. In the event of a Participant's death prior to the payment of
all amounts in the Participant's Account, the amount then held in the
Participant's Account shall become payable to his/her Beneficiary in the same
manner as such amount would have been paid to the Participant had he/she not
died.



5.9
Loans. No loans are available from the Plan.





--------------------------------------------------------------------------------






Article VI
Administration of the Plan




6.1
Governance Committee. The Board has delegated to the Governance Committee
authority over, and responsibility for, the interpretation and administration of
the Plan; except that the power to determine eligibility for participation in
the Plan pursuant to Section 2.1 is reserved to the Board. The Governance
Committee shall interpret and construe the Plan and have the responsibility to
ensure that its provisions are carried out. The Governance Committee shall
exercise such power and responsibilities in its sole and absolute discretion.
The Governance Committee shall designate the Plan Administrator.



6.2
Plan Administration. The Plan Administrator shall:

    


(a)
act as the point of contact for submission of claims for benefits due under the
Plan;



(b)    calculate the benefits due under the Plan or arrange for the calculation
of benefits;


(c)    inform Participants of the terms of the Plan and respond to their
questions regarding the Plan;


(d)    review and process claims for the payment of benefits under the Plan;


(e)    provide necessary reporting to Bank management, Participants, the
Governance Committee, the
Board, and others as necessary; and


(f)    take such other action as is required to perform the tasks listed
hereunder or otherwise administer
    the terms of the Plan. In fulfilling the responsibilities in this section,
the Plan Administrator may
use other Bank staff, other agents or engage contractors.


6.3
Claims Procedure. All claims for benefits shall be in writing and shall be filed
with the Plan Administrator. If the Plan Administrator wholly or partially
denies a Participant's or Beneficiary's claim for benefits, the Plan
Administrator shall, within 90 days after the Plan's receipt of the claim, give
the claimant written notice setting forth in understandable language:



(a)
the specific reason(s) for the denial;



(b)
specific reference to pertinent Plan provisions on which the denial is based;



(c)
a description of any additional material or information which must be submitted
to perfect the claim, and an explanation of why such material or information is
necessary; and



(d)
an explanation of the Plan's review procedure.



The claimant shall have 60 days after the day on which such written notice of
denial is handed or mailed to him/her in which to apply (in person or by
authorized representative) to the Governance Committee, in writing, for a full
and fair review of the denial of this claim. In connection with such review, the
claimant (or this representative) shall be afforded a reasonable opportunity to
review pertinent documents and may submit issues and comments in writing.


The Governance Committee shall issue its decision on review promptly and within
60 days after the Plan's receipt of the request for review, unless special
circumstances require an extension to not later than 120 days after receipt of
the request for review. (Written notice of any such extension shall be furnished
to the claimant before the commencement of such extension.) The decision shall
be in writing and shall set forth




--------------------------------------------------------------------------------




in understandable language specific reasons for the decision and specific
references to pertinent Plan provisions on which the decision is based.




--------------------------------------------------------------------------------






Article VII
General Provisions


7.1
Rights to Employment. The establishment of the Plan, and selection of an
executive for inclusion as a Participant in the Plan, shall not be construed as
conferring any legal rights upon any Participant or other person for the
continuation of employment; nor shall it interfere with the rights of the Bank
to discharge any Participant and to treat him/her without regard to the effect
such treatment might have upon him/her as a Participant in the Plan.



7.2
Source of Funding-Participant as General Creditor. The Bank has not established
any form of trust or funded account for the purpose of providing benefits under
this Plan. In the event that the Bank establishes a rabbi trust or other similar
arrangement, such arrangement shall preserve this Plan's status under the
Internal Revenue Code as an unfunded nonqualified deferred compensation plan and
the assets of the Bank held pursuant to any such arrangement shall remain
subject to the claims of the Bank's general creditors. Any Participant who may
have or claim any interest in or right to any amount payable hereunder shall
rely solely upon the unsecured promise of the Bank, as set forth herein, for the
payment of the claim. Nothing herein contained should be construed to give to or
vest in any Participant, now or at any time in the future, any right, title,
interest or claim in or to any specific asset, fund, reserve, account or
property of any kind whatever owned by the Bank, or in which the Bank may have
any right, title or interest, now or at any time in the future. The Plan is not
intended to be a qualified plan within the meaning of Section 401(a) of the Code
and the Bank shall not be required to qualify the Plan under the Code.



7.3
Incapacity. In the event that the Governance Committee shall find that a
Participant is unable to care for his/her affairs because of illness or
accident, the Governance Committee may direct that any payment due him/her,
unless claim shall have been made therefor by a duly appointed legal
representative, be paid to his/her spouse, a child, a parent or other blood
relative, or to a person with whom he/she resides, and any such payment so made
shall be a complete discharge of the liabilities of the Plan therefor.



7.4
Reporting and Withholding of Taxes. The Bank shall file Form W-2 and other
applicable tax documents as required under applicable federal and state law,
including, without limitation, required annual federal tax filings of a
Participant's accrued benefits under the Plan. The Bank shall have the right to
deduct from each payment to be made under the Plan any required withholding
taxes and shall withhold or cause to be withheld from all payments or accruals
of benefits under the Plan (if applicable), all federal, state or local taxes
required to be withheld by law. The Participant shall be liable for the payment
of all taxes on the benefits under the Plan that are the Participant's
responsibility under the laws establishing such taxes.



7.5    Alienation of Benefits under the Plan. Benefits payable under this Plan
shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, whether
voluntary or involuntary, including any such liability which is for alimony or
other payments for the
support of a spouse or former spouse, or for any other relative of the
Participant, prior to actually being
received by the person entitled to the benefits under the terms of the Plan, and
any attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge the same shall be
void; nor shall any such
distribution or payment be in any way liable for or subject to the debts,
contracts, liabilities, engagements
or torts of any person entitled to such distribution or payment. If any
Participant or Beneficiary is
adjudicated bankrupt or purports to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge
any such distribution or payment voluntarily or involuntarily, the Bank, in its
discretion, may hold or cause
to be held or applied such distribution or payment or any part thereof to or for
the benefit of such
Participant or Beneficiary in such manner as the Bank shall direct.


7.6
Forfeiture for Cause. The Bank Deferrals and the earnings on the Bank Deferrals
otherwise payable by the Plan may be subject to forfeiture for cause at any
time. "Cause" shall mean:



(a)
the perpetration by a Participant of a defalcation involving the Bank or any
affiliate;





--------------------------------------------------------------------------------






(b)
willful, reckless or grossly negligent conduct of a Participant entailing a
substantial violation of any material provision of the laws, rules, regulations
or orders of any governmental agency applicable to the Bank or an affiliate;



(c)
the repeated and deliberate failure by a Participant to comply with reasonable
policies or directives of the Board of Directors; or



(d)     the breach by a Participant of a noncompetitive covenant or agreement
with the Bank or affiliate.


Whether the facts in any given case amount to "Cause" shall be determined by the
Board of Directors.


7.7
Compliance with Laws. The provisions of the Plan shall be construed,
administered and governed under the laws of the United States including, without
limitation, Internal Revenue Code Section 409A and implementing regulations and,
to the extent they defer to state law, the laws of the Commonwealth of
Pennsylvania.



7.8
Construction. Whenever any words are used herein in the masculine gender, they
shall be construed as though they were also used in the feminine gender in all
cases where they would so apply, and whenever any words are used herein in the
singular form, they shall be construed as though they were also used in the
plural form in all cases where they would so apply. Titles of Articles and
Sections hereof are for convenience of reference only and are not to be taken
into account in construing the provisions of this Plan. In case any provision of
the Plan shall be held illegal or invalid for any reason, said illegality or
invalidity shall not affect the remaining parts of the Plan, but the Plan shall
be construed and enforced as if said illegal and invalid provision had never
been inserted herein.



7.9
Amendment and Termination. The Bank specifically reserves the right, in the sole
and unfettered discretion of its Board, at any time, to amend, in whole or in
part, any or all of the provisions of the Plan and to terminate the Plan in
whole or in part; provided, however, that no such amendment or termination shall
reduce or eliminate the rights of a Participant accrued hereunder to the date of
such amendment or termination. Provided further, that no such termination shall
result in an impermissible acceleration of any amount deferred under this Plan
that would violate the provisions of Internal Revenue Code Section 409A(a)(3) or
Treasury Regulation Section 1.409A-3(j) or any successor regulations.



7.10    Binding on Successors. The Plan shall be binding upon and inure to the
benefit of the Bank and its
successors and assigns. The Plan shall also be binding upon and inure to the
benefit of any successor
organization succeeding to substantially all of the assets and business of the
Bank. Nothing in the Plan
shall preclude the Bank from merging or consolidating into or with, or
transferring all or substantially all
of its assets to, another organization which assumes the Plan and all
obligations of the Bank hereunder.
The Bank agrees that it will make appropriate provision for the preservation of
Participants' rights under
the Plan in any agreement or plan which it may enter into to effect any merger,
consolidation,
reorganization or transfer of assets. Upon such a merger, consolidation,
reorganization, or transfer of
assets and assumption of Plan obligations of the Bank, the term "Bank" shall
refer to such other
organization and the Plan shall continue in full force and effect.


7.11    Permissible Payment Acceleration. In the event of an Internal Revenue
Code Section 409A Plan failure
that results in income inclusion to a Participant, payment of Participant's
benefits under this Plan shall be
accelerated; provided that, the amount of the accelerated payment shall not
exceed the amount required to
be included in Participant's income due to the Plan failure.




